                                                                                                   FILED
                                                                                          2018 Dec-11 AM 10:08
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
JEFFREY PAUL EUGENE STOUT,                     }
                                               }
       Plaintiff,                              }
                                               }
v.                                             }    Case No.: 2:17-cv-00720-RDP-JEO
                                               }
ANDRE D. PHILLIPS, et al.,                     }
                                               }
       Defendants.                             }


                                MEMORANDUM OPINION


       On November 19, 2018, the Magistrate Judge’s Report and Recommendation was entered

and the parties were allowed therein fourteen (14) days in which to file objections to the

recommendations made by the Magistrate Judge. No objections were filed.

       After careful consideration of the record in this case and the Magistrate Judge’s Report

and Recommendation, the court hereby ADOPTS the Report of the Magistrate Judge. The court

further ACCEPTS the recommendations of the Magistrate Judge that the motion for summary

judgment be denied.

       A separate Order in accordance with the Memorandum Opinion will be entered.

       DONE and ORDERED this December 10, 2018.



                                           _________________________________
                                           R. DAVID PROCTOR
                                           UNITED STATES DISTRICT JUDGE
